Citation Nr: 0807814	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-41 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for PTSD.  The veteran timely appealed the March 
2004 rating action to the Board.  

In a January 2008 written argument to the Board, the 
veteran's representative raised the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD.  This matter has not been addressed by the 
agency of original jurisdiction (AOJ) or developed for 
appellate review.  It is referred to the RO appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD, in part, due to the 
following stressful event that occurred when he was stationed 
at Udorn, Republic of Thailand, Air Force Base (RTAFB), while 
assigned to the 7th Airborne Command and Control Squadron 
(ACCS) from February 19, 1970 to March 4, 1971:  Witnessing 
the death of nine individuals after an airplane crashed into 
an adjacent building and then exploded.  He maintains that he 
saw the building engulfed in flames and then heard people 
scream. 

Service personnel records confirm that the veteran served in 
the Republic of Thailand from February 19, 1970 to March 4, 
1971.  He was assigned to Udorn RTAFB, while assigned to the 
7th Airborne ACCS from February 19, 1970 to March 4, 1971, 
and his military occupational specialty was a squadron 
weapons controller.  He was awarded the Air Medal with three 
or four Oak Leaf Clusters, which denoted meritorious 
achievement as a result of participating in aerial flights 
that involved extremely hazardous conditions.  

The Board observes that a request has not been made to the 
United States Army and Joint Services Records Research Center 
(JSRRC) to assist in verifying the reported inservice 
stressor involving nine individuals who died after an 
airplane crashed into a building and exploded at Udorn RTAFB 
during the period from February 19, 1970 to March 4, 1971.  
Given the above stressor statement, and the veteran's 
verified service at Udorn RTAFB from February 19, 1970 to 
March 4, 1971, VA should request credible supporting evidence 
from the JSRRC and ask them to attempt to verify the 
stressors.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2007). 

In addition to the lack of a verified inservice stressor 
event, the Board points out that there is some conflict as to 
whether or not the veteran has a confirmed diagnosis of PTSD.

As a matter of history, it is noted that service medical 
records are entirely devoid of any subjective complaints or 
clinical findings, or diagnoses of, any psychiatric 
pathology, to include PTSD.  Indeed, an August 1972 service 
separation examination report reflects that the veteran was 
found to have been psychiatrically "normal" at discharge.  
On an accompanying Report of Medical History, he denied 
having any depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or frequent trouble 
sleeping. 

Records of VA and private medical treatment since service 
provide conflicting opinions as to whether the veteran 
currently meets the diagnostic criteria for PTSD.  Private 
examination reports dated in July 2002 contain diagnoses of 
PTSD.  On VA February 2004, the diagnoses were chronic 
adjustment disorder with depressed mood.  The February 2004 
VA examiner specifically concluded, after a review of the 
claims file and a mental status evaluation of the veteran, 
that the appellant did not meet the criteria for PTSD.  
Assessments on the report of a June 2004 VA examination 
included major depression and rule out PTSD.  If a stressor 
is verified, the veteran should be sent for a new examination 
to determine whether he has met the criteria for a diagnosis 
of PTSD due to a verified inservice stressor.    

Prior to any examination, all outstanding evidence of 
pertinent medical treatment should be obtained.  In this 
regard, the Board notes that on VA Form 21-4138, Statement in 
Support of Claim, dated in September 2004, the veteran 
indicated that he had continued to seek treatment for his 
PTSD from the Butler and Pittsburgh, Pennsylvania VA Medical 
Centers (VAMCs).  While treatment records from the 
aforementioned VA facilities, dating from September 2003 to 
April 2004, are contained in the claims file, more recent 
reports are absent.  If an inservice stressor event has been 
verified, and this matter turns on a medical diagnosis and 
medical evidence (rather than on the presence or absence of a 
verified stressor) then an attempt should be made to obtain 
all pertinent medical records that remain outstanding. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
additional needed details surrounding 
his reported inservice stressor event 
involving the death of nine individuals 
after an airplane crashed into a 
building and exploded at Udorn RTAFB in 
the mid-1970s.  He should specify (with 
more precision) when it occurred, where 
it occurred, and who was 
injured/killed, from what unit, and 
how.  The veteran should be advised 
that this information is critical to 
his claim.  

2.  After any addititional information 
is received and associated with the 
claims file, contact the JSRRC and 
attempt to have the above-referenced 
stressor event verified, including by a 
comparison of the veteran's account 
with more detailed information 
documented in official sources.  After 
this development is completed, and in 
light of any additional information 
received, make a determination as to 
whether the veteran was subjected to a 
verified stressor event.

3.  If, and only if, an inservice 
stressor event has been verified, then 
attempt to obtain any outstanding 
records of pertinent medical treatment, 
including records of VA treatment 
reported by the veteran on VA Form 21-
4138, Statement in Support of Claim, 
dated in September 2003.

4.  If, and only if, an inservice 
stressor event has been verified, then 
schedule the veteran to be examined by 
a psychiatrist to determine whether he 
has a psychiatric disorder related to 
service.  The RO should identify for 
the examiner what stressors (if any) 
are verified.  If PTSD is diagnosed, 
the examiner must indicate whether that 
diagnosis is based on a verified 
stressor event, or on some other life-
event unrelated to service.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must explain the rationale for any 
opinion given.  

5.  The RO should then review the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

